Citation Nr: 1409261	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lung cancer.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for teeth extraction.

4.  Entitlement to service connection for chronic obstructive pulmonary disease.

5.  Entitlement to service connection for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen claims for service connection for PTSD, lung cancer and teeth extractions.  In addition, the RO denied the Veteran's claim for service connection for chronic obstructive pulmonary disease and gastroesophageal reflux disease.

The Veteran testified at a videoconference hearing before the undersigned in August 2012.

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed August 2008 rating decision denied service connection for PTSD.  The Veteran was notified of this decision, but did not file a timely appeal.

2.  Certain evidence added to the claims file since the August 2008 determination goes to the question of whether the Veteran has a DSM-IV diagnosis of  PTSD.

3.  An unappealed August 2008 rating decision denied service connection for lung cancer.  The Veteran was notified of this decision, but did not file a timely appeal.

4.  Certain  evidence added to the claims file since the August 2008 determination provides a reasonable possibility of substantiating the claim of service connection for lung cancer.

5.  An unappealed August 2008 rating decision denied service connection for teeth extractions.  The Veteran was notified of this decision, but did not file a timely appeal.

6.  Certain evidence added to the claims file since the August 2008 determination provides a reasonable possibility of substantiating the claim of service connection for teeth extractions.


CONCLUSIONS OF LAW

1.  The RO's decision of August 2008, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the appellant's claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The RO's decision of August 2008, which denied service connection for lung cancer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

4.  New and material has been received to reopen the appellant's claim of service connection for lung cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The RO's decision of August 2008, which denied service connection for teeth extractions, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

6.  New and material has been received to reopen the appellant's claim of service connection for teeth extractions.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and Material Claims

Service connection for extractions of teeth was originally denied by the RO in February 2005, and the Veteran was provided with notice of this determination.  The RO denied service connection for PTSD, lung cancer and teeth extractions in an August 2008 rating action.  He was notified of these determinations, but did not file a timely notice of disagreement.  Moreover, new and material evidence was not received within one year.  The August 2008 rating decision became final.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence received since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

PTSD

The August 2008 rating decision denied service connection for PTSD based on a finding that there was no DSM-IV diagnosis of PTSD as required by regulation.  Some of the medical records and statements/testimony from the Veteran received since August 2008 arguably suggest that he is now being treated by VA for PTSD.  As just noted, the credibility of the evidence is presumed for purposes of undertaking the new and material evidence analysis.  As such, the Board finds that the PTSD claim has been reopened.  Development is required as addressed in the Remand section of this decision. 

Lung Cancer and Extraction of Teeth

A review of the Veteran's hearing testimony as well as written statements suggests that one of the theories he is advancing is that his lung cancer and extraction of teeth are related to exposure to chemicals, paints, asbestos, and solvents during service.  Prior claims have been denied, in part, on the basis that such exposure is not demonstrated.  

However, in September 2012, the Veteran submitted statements from three individuals who claim that they served with the Veteran.  These informants reported that there was asbestos on the USS Rankin as well as the use of lead paints, and. cleaning chemicals.  It is again stressed that under the new and material evidence analysis, the credibility of new evidence is presumed.  Accordingly, the lung cancer and extraction of teeth claims have also been reopened. 



ORDER

New and material evidence has t been received to reopen the claim of service connection for PTSD.  New and material evidence has t been received to reopen a claim of service connection for lung cancer.  New and material evidence has been received to reopen a claim of service connection for teeth extractions. To this extent, the appeal is granted, subject to the actions set forth in the Remand section of this decision.


REMAND

As discussed in the above decision, new and material evidence has been received to reopen the PTSD claim.  Additional action is necessary with regard to the PTSD issue before the Board may proceed with appellate review.  It appears that a claimed stressor has been corroborated by the RO.  The remaining question is whether there is a DSM-IV diagnosis of PTSD.  Although a VA examination found that a diagnosis of PTSD was not warranted, the Veteran contends that he is in fact receiving mental health treatment/counseling for PTSD. 

In view of the reopening of the lung cancer and extraction of teeth claims, it is necessary for the RO to review the claims under a merits analysis. 

After reviewing the evidence, the Board also finds that VA examinations and opinions are necessary to meet the duty to assist the Veteran with his COPD and GERD claims.  

Accordingly, the case is hereby REMANDED for the following actions:

1.  The RO should associate with the claims file all VA mental health records since 2010.  

2.  After completion of the above, the Veteran should be scheduled for a VA PTSD examination by a psychiatrist if possible.  It is imperative that the claims file be made available to the examiner for review.  Any indicated special tests should be conducted.  

The examiner should clearly report whether a diagnosis of PTSD under DSM-IV is warranted.  If so, the examiner should offer an opinion as to whether it is related to the confirmed stressor of being on the USS Rankin in 1966 when the ship was involved in rendering relief in Haiti after Hurricane Inez.

3.  The Veteran should also be scheduled for appropriate VA examinations with regard to the lung cancer, extraction of teeth, COPD, and GERD issues.  It is imperative that the claims file be made available to the examiners for review.  

The appropriate examiner for each such disability should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability was manifested during service or is causally related to service.  

The opinions should be supported by detailed reasons with discussion of the claims that the disabilities are due to exposure to chemicals, solvents, and asbestos.  

After completion of the above, the RO should review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


